Court of Appeals, State of Michigan

                                              ORDER
                                                                            Mark T. Boonstra
 Sharon Rose Zlatkin v William Roggow                                         Presiding Judge

 Docket No.    346247                                                       Michael J. Riordan

 LC No.        17-009273-NZ                                                 James Robert Redford
                                                                              Judges


               The Court orders that the motion by defendant-appellee Maveal seeking textual correction
is GRANTED. The Court’s opinion issued March 19, 2020 is hereby AMENDED. The first sentence in
footnote 7 has been corrected from stating “the lack” to “the existence”.

              In all other respects, the March 19, 2020 opinion remains unchanged.




                                                          ______________________________
                                                           Presiding Judge




                                  April 2, 2020